Case 0:17-cv-60533-JEM Document 268 Entered on FLSD Docket 09/19/2019 Page 1 of 1




                         UNITED STATES DISTIUCT COURT FORJTHE
                              SOU THERN DISTRICT OF FLORID A
                                FORTLAIV ERDALEDIVISION
                    C ase N um ber:17-60533-CIV -M V TIN EZ-O TAZ O -M W S

  RO DN EY SCOTT PATTER SON ,
        Plaintiff,

  VS.

  A M ERICA N A IRLIN ES, IN C., a D elàw are
  Corporation,
        Defendant.
                                          /

                     OR D ER O F R EFER EN CE TO M A G ISTR ATE 'UD G E

         PURSUANT to 28 U.S.C.5 6361)and theM agistrateRulesoftheLocalRulesofthe
  Southem DistrictofFlorida,the aboye-captioned cause isreferred to United States M agistrate
  Judge A LICIA M .O TAZO -R EY ES to take a1lnecessary and properaction as required by 1aw
  with respectto:
         A lIm atters relating to Lt.Col.R odney S.Patterson's M otion for Sanctions A gainst
  AmericanAirlinesandItsAttorneys,IECFNo.2111,andtheAmlongFirm'sRule11M otion
  Re:AmçricanAirlines,Inm'sM otion forSanctions,IECF No.2171.
         O R DER ED AN ll A DJUD G ED thatit is the responsibility of the parties in this case to
  indicate the nam e ofthe M agistrate Judge on al1m otionsand related papers referred by this order
  inthecasenumbercaption (CASE NO.:17-60533-CIV->              Tm EZ-OTAZO-REW S).
         DONEAND ORDERED inChambersatMiami,Florida,tltis lgdayofSeptember,2019.


                                                                 ê g
                                                      JO SE .M ARTIN EZ
                                                      UN IT D STATES D ISTRICT JUD GE
  Copiesprovidedto:
  M agistrateJudgeOtazo-Reyes
  A l1CounselofR ecord
  Plaintiff
  Am long Finn
  500 N E 4th Street7 2n
                       .dFl
                          oor
  FortLauderdale,Florida 33301
